Citation Nr: 0914166	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for chest contusion residuals.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for post-operative 
right inguinal hernia repair residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.

The Veteran testified at a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in February 
2009.  A hearing transcript (transcript) of this hearing is 
of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chest 
contusion residuals was denied in a November 1975 rating 
decision; the RO provided notice of this action in November 
1975, but a timely appeal was not perfected.

2.  The evidence added to the record since the November 1975 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
chest contusion residuals or otherwise raise a reasonable 
possibility of substantiating such claim.

3.  The currently demonstrated lumbar spine degenerative 
joint disease is as likely as not due to injuries suffered in 
connection with fall-related accidents incurring during the 
Veteran's active service.  

4.  There is no in-service injury or disease of hernia or 
hernia repair; no continuous symptoms after service; and the 
competent evidence of record does not relate a January 1969 
post-service post-operative right inguinal hernia repair to 
service.


CONCLUSIONS OF LAW

1.  Since the final November 1975 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for chest wound residuals.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, lumbar 
spine degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  

3.  The criteria for service connection for post-operative 
right inguinal hernia repair residuals have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under VCAA, 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  VA has a duty to 
notify a claimant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a).

Letters dated in July 2004 and August 2006 satisfied the VCAA 
notice criteria.  The claims were readjudicated in recent 
October and November 2008 supplemental statements of the 
case.  As part of March 2006 correspondence, the Veteran was 
notified how disability ratings and effective dates were 
assigned.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  In 
this case, the August 2006 correspondence notified the 
Veteran of both the type of evidence needed to reopen his 
claim of service connection for chest wound residuals and 
what was necessary to establish entitlement to the claimed 
benefit.  As noted, the claim was subsequently readjudicated.  
In this case, VA looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior denial of his claim.  Also, the Veteran 
has essentially known since the November 1975 rating decision 
that the crux of his case depended on his showing that he in 
fact had chest wound residuals due to his military service.  
Accordingly, further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, there 
is no evidence of any failure on the part of VA to further 
comply with VCAA that reasonably affects the outcome of this 
case.



Factual Background

The service treatment records include an August 1965 report 
of examination at service entrance showing normal clinical 
evaluation of the Veteran.  A January 1967 health record 
notes complaints of back pain.  The Veteran provided a 
history of falling three months earlier onto his left side, 
which caused his back pain.  As part of a March 1967 health 
record the Veteran reported his involvement in a jeep 
accident occurring three hours earlier.  He gave a history of 
experiencing severe blunt trauma to his left anterior chest 
wall as a result.  Slight point tenderness in the area of the 
left anterior chest was observed on examination.  Chest wall 
contusion was diagnosed.  X-ray examination in March 1967 of 
the left anterior lower rib was negative.  Another treatment 
note, dated in June 1967, shows the Veteran was to be 
provided a bed board for his bed.  A report of examination 
dated in September 1967, undertaken in the course of the 
Veteran's service separation, showed that clinical evaluation 
was normal.  The Veteran seems to have complained of 
recurrent back pain at that time, although the report of 
medical history is semi-illegible.  

While in the course of an October 1975 VA examination the 
Veteran provided a history of his involvement in an in-
service 1967 jeep accident, at which time he claimed to have 
bruised his chest.  Examination showed no chest wound 
residuals, and X-ray examination was negative.  No physical 
abnormalities concerning the chest were observed.  

A November 1975 RO rating decision denied service connection 
for chest contusion residuals.  The RO found that no such 
residuals were found on the last examination.  The Veteran 
was notified of this decision in November 1975; however, he 
did not perfect an appeal.  The rating decision became final.  

Few of the post-service VA and private medical records, dated 
between 1969 and 2008, pertain to the Veteran's claimed 
disorders.  Of record are post-service January 1969 private 
medical hospital records, which show that the Veteran was 
admitted with a right inguinal hernia.  This hernia was noted 
to have been detected in the course of an employment-related 
physical with the Carter Machinery Company.  The Veteran 
subsequently underwent a right inguinal hernia repair the 
following day in January 1969, and was released three days 
following the surgery in satisfactory condition.  

In September 2003 the Veteran informed VA that he underwent 
right lower hernia repair in 1968.  

In July 2004 the Veteran informed VA that his claimed back 
and chest wall disorders were directly related to his 
involvement in an in-service jeep accident.  

A September 2006 private X-ray report shows findings of 
lumbar spine minimal degenerative change.  No acute 
abnormality was noted.  Also, slight scoliosis with convexity 
to the left was noted.  

Also on file is a September 2006 letter supplied VA by a 
private chiropractor.  The Veteran is shown to have provided 
a history of being "tossed" from a jeep while in Vietnam.  
Limitation of the Veteran's lumbar spine was noted.  The 
Veteran was noted to have low back pain as a result of a 
chronic sprain and subluxation complex with degenerative 
changes, which led to the present low back syndrome.  

A September 2006 "buddy" statement from a fellow soldier of 
the Veteran indicated that in November 1966 the Veteran fell 
from the back of a 2.5 ton truck from a height of 
approximately four to five feet.  A January 2007 "buddy" 
statement from a fellow soldier of the Veteran shows that in 
January 1967 the Veteran was thrown from a jeep as a result 
of a land mine having been detonated.  

The Veteran was afforded a VA spine examination in February 
2007.  The examining VA physician is shown to have had 
reviewed the Veteran's entire two volume claims file, 
including his service treatment records and post-service 
records (including private records).  The VA examiner was 
tasked with providing an opinion as to whether any current 
low back disorder was related to in-service complaints of 
back pain.  The examiner observed that the Veteran's service 
discharge examination was negative for any 
complaints/diagnoses of a low back disorder.  Minimal 
degenerative changes were also observed several years later, 
in 2006.  The Veteran informed the VA examiner that he was 
thrown from a vehicle in service in March 1967, landing on 
his back.  He described the back disorder as since becoming 
progressively worse.  The Veteran also gave a history of 
being tossed from the back of a truck in 1966, at which time 
he claimed to have injured his back.  MRI (magnetic resonance 
imaging) testing accomplished in the course of the 
examination showed lumbar spine spondylosis and degenerative 
and bulging discs at multiple levels.  Degenerative joint 
disease of the lumbar spine was diagnosed.

In considering whether the current degenerative joint disease 
of the lumbar spine was related to injury/treatment received 
by the Veteran while in the military, the VA examiner 
commented that there was only one document to support the 
Veteran's claim, a January 1967 note where he complained of 
back pain.  As to the March 1967 jeep accident assertions, 
the VA physician commented that the medical note relating to 
that incident noted only a contusion to the left lower 
anterior ribs, and it did not indicate back injury 
involvement.  He added that another treatment note, dated in 
June 1967, indicated that the Veteran was to be provided a 
bed board for his bed.  

The VA examiner indicated that he could not respond to the 
issue of providing the sought after medical opinion without 
resorting to speculation.  To this, he mentioned that the 
Veteran was involved in an automobile accident, but there was 
no evidence that he incurred a back injury or lost 
consciousness (which would have indicated a more serious 
accident).  The VA examiner also observed that the Veteran 
was discharged without being treated.  The VA examiner added, 
however, that trauma such as that claimed by the Veteran in a 
patient in his teens or early 20's often begins the process 
of degenerative joint disease which develops or is 
symptomatic many years later.  He added that in this case 
however the Veteran had multiple "OTHER" reasons to have 
developed his lumbar spine degenerative joint disease.  The 
physician commented that the Veteran's medical records showed 
that the Veteran had sustained multiple falls, and that he 
had also worked for many years as a hydraulics machinist, 
which entailed repetitive bending and lifting.  This type 
physical activity, stated the examiner, also is well known to 
result in degenerative joint disease.  The VA examiner went 
on to state that while it was equally possible that the 
Veteran's military trauma did contribute to his degenerative 
joint disease, with subsequent post-service activities 
aggravating the disorder, he tended to believe no such 
contribution was involved, as most of the degenerative joint 
disease was "minimal" in nature and most likely the result 
of sudden trauma such as a fall.  The VA examiner mentioned 
that, if such sudden trauma had occurred while the Veteran 
was in the military, one would generally expect the finding 
of more serious disease as many years had passed in which the 
degenerative joint disease would be developing.  The VA 
examiner commented that there was no way to know this was 
absolutely the case.  

A January 2008 VA outpatient medical record shows a reported 
history of back pain since about 1966.  

A private medical physical residual functional capacity 
assessment was accomplished in April 2008.  Review of the 
report shows that a primary diagnosis of degenerative disc 
disease and stenosis of the lumbar spine was included.  
Secondary diagnoses of hypertension, hyperlipidemia, and 
dermatophytosis of the lower extremities were also reported.  

An undated Social Security Administration Disability 
Determination and Transmittal form shows that the Veteran, as 
of January 2008, was found to be disabled due to a 
discogenic/degenerative back disorder.  

A letter from a private Doctor of Osteopathy dated in 
February 2009 is on file.  Review of this letter shows that 
he claimed to have reviewed the Veteran's medical record.  He 
added that the Veteran had a confirmed documented history of 
a lumbar spine injury relating to a jeep accident which 
occurred on March 7, 1967.  The Veteran currently was shown 
to have degenerative bulging disc of the lumbar spine.  The 
Doctor of Osteopathy opined that the Veteran's low back 
deteriorating disease was a "direct result" of trauma 
sustained in Vietnam.  2007 MRI findings were reported showed 
degenerative and bulging lumbar discs.  

The Veteran most recently testified in February 2009 that, 
during his military service, he fell from a 2.5 ton truck in 
the fall of 1966.  See page three of transcript.  He noted 
that he was told by infirmary personnel at that time to get a 
bed board.  As noted above, he was provided a bed board in 
June 1967.  He added that he also was involved in a jeep 
accident in March 1967 , after which he was flown by 
helicopter to a surgical unit.  See page five of transcript.  
He mentioned that he incurred severe chest trauma at that 
time.  See page six of transcript.  The Veteran essentially 
complained of back pain since 1966.  See page seven of 
transcript.  The Veteran did testify that he was involved in 
a 2007 automobile accident, after which he was treated for 
cervical muscle spasms at a private hospital.  See pages 11 
and 12 of transcript.  The Veteran also testified that since 
his service discharge he had a "sore spot' in the area of 
his left chest.  He attributed this to his March 1967 in-
service accident.  See page 14 of transcript.  The Veteran 
claimed that a private physician had attributed this pain to 
a cartilage problem.  See page 15 of transcript.  He also 
attributed his claimed inguinal hernia repair residuals to 
his having carried heavy luggage after his service 
separation; he added that he first experienced symptoms 
within weeks of his active service discharge.  See pages 16 
and 17 of transcript.  He added that with certain activity he 
felt a stinging and burning feeling in his groin and stomach 
area.  See page 18 of transcript.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  



New and Material Evidence: Chest Contusion Residuals

Service connection for chest contusion residuals was denied 
by a rating decision in November 1975 on the basis that the 
no such residuals were present in the course of the last 
examination.  That decision was not perfected on appeal and 
became final.  
38 U.S.C.A. § 7105.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.

As such, for new evidence to be material in this matter, it 
would have to tend to show that the Veteran had chest 
contusion residuals due to service.  Unfortunately, in this 
case, the post-November 1975 evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection, and does not raise a 
reasonable possibility of substantiating the claim.

The evidence received since the November 1975 RO decision 
consists essentially of VA examination and treatment records, 
as well as private medical records.  Hearing testimony from 
February 2009 has also been recently associated with the 
record.  Accordingly, this evidence is new in the sense that 
it was not before the RO at the time of its 1975 decision; 
however, as it relates to the instant claim the evidence is 
not material.  Review of these records fails to include 
either evidence of a diagnosed disability of chest contusion 
residuals or competent evidence linking this claimed disorder 
to service.  Therefore, regardless of the bases for the prior 
November 1975 denial, as the claimed disorder is currently 
not manifested clinically, in the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection.  Hickson; Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  Thus, the evidence submitted subsequent to November 
1975 is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Regarding the Veteran's own assertions and testimony that he 
has chest contusion residuals that are somehow related to his 
military service, such statements are not competent evidence 
because he is not competent to offer a current diagnosis or a 
nexus opinion that requires medical expertise.  Espiritu.  In 
sum, while the evidence received since the November 1975 RO 
decision may be new, it is not material, and the claim may 
not be reopened.

Service Connection for Lumbar Spine Disorder

As to the claim for service connection for a lumbar spine 
disorder, the Board finds the evidence to be in relative 
equipoise on the question of whether the currently diagnosed 
lumbar spine degenerative joint disease is related to the 
Veteran's period of active service.  

As noted, in a February 2009 letter a private Doctor of 
Osteopathy, after reviewing the Veteran's treatment records, 
essentially provided a medical opinion that tended to link 
the Veteran's currently manifested low back problems 
(manifested by degenerative changes and bulging discs) to a 
March 1967 in-service back injury sustained by the Veteran.  
The doctor also reported having had an opportunity to treat 
the Veteran.  

While mindful that the Veteran was afforded a VA spine 
examination in February 2007, review of the examination 
report, as discussed extensively above, shows that the VA 
examiner indicated that he could not, without resorting to 
speculation, opine as to whether any current low back 
disorder was related to in-service complaints of back pain.  
The Board may not base its decision on speculation.

Indeed, in Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related to service, is too speculative to 
establish such relationship.  The Board also notes that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Given the reliable history provided by the Veteran recorded 
for clinical purposes throughout the course of this appeal, 
consideration of the above-discussed two "buddy" 
statements, as well as the testimony provided by the Veteran 
in February 2009, and the private doctor's favorable nexus 
opinion, there is competent evidence for linking the current 
low back condition to injury in service.  By resolving 
reasonable doubt in favor of the Veteran, service connection 
for a lumbar spine disorder is granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Service Connection for Post-operative Right Inguinal Hernia 
Repair Residuals

Following review of the complete evidentiary record, the 
Board finds that the weight of the evidence is against the 
claim for service connection for residuals of post operative 
right inguinal hernia repair.  In this case, there is no in-
service injury or disease of hernia or hernia repair.  
Service treatment records are negative for evidence of 
injury, complaints, findings, or diagnosis of right inguinal 
hernia.

The Veteran does not even contend that he had any noticeable 
symptoms of right inguinal hernia in service.  He only 
contends that it is his belief that the right inguinal 
hernia, which was first found after service, was related to 
carrying a heavy duffel bag during service.  He testified at 
the February 2009 personal hearing that he first noticed 
symptoms of right inguinal hernia after he was discharged 
from service and had returned home, though he could not 
recall a date, but he thought it was in 1969. 

There is also no evidence of continuous symptoms after 
service.  The Veteran separated from active duty service in 
September 1967.  The evidence shows that, after service, in 
January 1969, the Veteran underwent surgery for right 
inguinal hernia repair. 

There is also no competent evidence of record that relates 
the January 1969 post-service post-operative right inguinal 
hernia repair to service.  The only evidence is the Veteran's 
lay assertion that it is his belief that the right inguinal 
hernia, which was first found after service, was related to 
carrying a heavy duffel bag during service.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for post-operative right inguinal hernia repair 
residuals, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has not been received, reopening 
of service connection for chest contusion residuals is 
denied.

Service connection for lumbar spine degenerative joint 
disease is granted.  

Service connection for post-operative right inguinal hernia 
repair residuals is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


